NOTICE of ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.

Claim Status
	Claims 1-20 are allowed herein.

Drawings
	The Drawings submitted 2 July 2020 have been accepted.

Information Disclosure Statement
The Information Disclosure Statements filed 220 January 2022 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copied of the IDS documents are included with this Office Action.  All references have been fully considered.

Request for Correction Relating to Inventorship under 37 CRF 1.148(a)
	The Request under 1.148(a) has been accepted and is entered in full, as detailed in the Notice mailed 3 December 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed for the reasons of record.
Specifically with respect to the 35 USC 101, the instant claims are directed to the generation of a graphical user interface (GUI) wherein said interface specifically integrates any judicial exception recited in the claims and is updated based on visualization techniques.  As such, the claims are not, as a whole, directed to a mental process, a way of organizing human activity or any mathematical formula. 
Specifically with respect to the outstanding rejections under 35 USC 103, over 2015/0317430 to Olson as evidenced by 8,068,994 to Draghici and in view of Gao et al. (Sci Signal (2014) Vol. 6:34 pages (the closest prior art)), the arguments have been carefully considered and are deemed persuasive herein.  Particularly with respect to the prior art to Olson, the art does not teach or fairly suggest at least the steps directed to: (1) the visualization of a second portion including GUI elements wherein one or more GUI elements each correspond to a gene group, from among the at least some of the gene groups, comprising multiple genes.  The prior art to Olson, rather, is directed to a GUI for gene signaling diagrams that include individual gene interactions as they relate one to another;  (2) receiving a gene group comprising multiple genes; and (3) updating the visualization in the first GUI portion to indicate a first combination of therapies including a first therapy and a second therapy and display of the updated .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of 

/Lori A. Clow/ Primary Examiner, Art Unit 1631